
	
		I
		112th CONGRESS
		1st Session
		H. R. 488
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Gerlach (for
			 himself, Mr. Thompson of Pennsylvania,
			 Mr. Holden,
			 Mr. Dent, Mr. Altmire, Mr.
			 Kelly, Mr. Marino,
			 Mr. Platts, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on medical devices.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Medical Devices Act of
			 2011.
		2.Repeal of medical
			 device excise tax
			(a)In
			 generalSection 4191 of the
			 Internal Revenue Code of 1986 is hereby repealed.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 4221 of such Code is amended by striking the last sentence.
				(2)Paragraph (2) of
			 section 6416(b) of such Code is amended by striking the last sentence.
				(c)Clerical
			 amendmentThe table of subchapters for chapter 32 of such Code is
			 amended by striking the item relating to subchapter E.
			
